ORDER
PER CURIAM.
Mother appeals the trial court’s grant of father’s motion to modify the judgment granting custody of their children to mother. Mother contends the trial court erred in that custody was transferred without a change of circumstances of the children or the custodial parent, and that the change was not necessary to serve the best interests of the children.
A change in circumstances did occur. Mother remarried. She moved the children to a home with no hot water and no toilet facilities. Neither she nor her husband held steady jobs. Further, the guardian ad litem recommended the transfer.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. Judgment is affirmed in accordance with Rule 84.16(b).